Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          DETAILED ACTION

1.This action is response to application filed on 01/06/2022. Claims 1-20 are pending.
                                 Claim Objection

2. Claim 3 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the network access”.  Appropriate correction is required. It recommends changing “the network access” to “a network access.”
3. Claim 4 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the network access”.  Appropriate correction is required. It recommends changing “the network access” to “a network access.”
4. Claim 12 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the network access”.  Appropriate correction is required. It recommends changing “the network access” to “a network access.”
5. Claim 13 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the network access”.  Appropriate correction is required. It recommends changing “the network access” to “a network access.”

                        Claim rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6. Claim 19 recites the limitation "the network service" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

                            Allowable Subject Matter
7. Claim 1 recites allowable subject matter “a tone generation system for generating a tone for providing additional diagnostic information associated with the network interface device, the tone being generated in response to instructions received via the wireless communication system.” There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claim 1 is not in allowance condition yet because of existing 35 U.S.C. 112(f) issues in the claim. Claims 2-9 are depend on objected claim 1, therefore claims 2-9 are also objected.
Bernard et al. (US 20090106406) teaches a method to initiate a remote diagnostic mode in a network terminal includes determining whether a received signal corresponds to a command to initiate a remote diagnostic mode, and setting the network terminal in a remote diagnostic mode in accordance with the result of the determining. An authentication procedure may be performed prior to setting the network terminal in the remote diagnostic mode, for increased security (Bernard, abstract), but Bernard does not teach a tone generation system for generating a tone for providing additional diagnostic information associated with the network interface device, the tone being generated in response to instructions received via the wireless communication system as claimed.
 8. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 18 is “a tone generation system for generating a tone for providing additional diagnostic information associated with the network interface device, the tone being generated in response to instructions received via the wireless communication system”. 
                           Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
10. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
11. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
12. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 13. Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
14. For the instance case, claim elements (in claims 1, 10, 18) in this application that use the Generic Placeholder (A Term That Is Simply A Substitute for "Means" are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
15. Claims 1, 10 and 18 use a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
16. For claim 1, claim limitations “a wireless communication system for communicatively coupling the network interface device to a remote computing device to enable one or more of: access to a subscription service associated with the network service provider…; a tone generation system for generating a tone for providing additional diagnostic information associated with the network interface device…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “a wireless communication system” coupled with functional languages “for communicatively coupling the network interface device to a remote computing device to enable one or more of: access to a subscription service associated with the network service provider…”, and a generic placeholder “a tone generation system” coupled with functional languages “for providing additional diagnostic information associated with the network interface device…” without reciting sufficient structures to achieve the functions.  
17. For claim 10, claim limitation “a wireless communication system for communicatively coupling the network interface device to a remote computing device to enable one or more of: access to a subscription service associated with the network service provider…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a wireless communication system” coupled with functional languages “for communicatively coupling the network interface device to a remote computing device to enable one or more of: access to a subscription service associated with the network service provider…” without reciting sufficient structures to achieve the functions.  
18. For claim 18, claim limitations “a tone generation system for generating a tone for providing additional diagnostic information associated with the network interface device…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “a tone generation system” coupled with functional languages “for providing additional diagnostic information associated with the network interface device…” without reciting sufficient structures to achieve the functions.  
19. A review of the specification and the drawings, those are silent as to structure for ‘a wireless communication system’/ and ‘a tone generation system’ and specific descriptions for steps (means step-by-step) for performing the claimed functions in those claims.
20. Instead of providing clear definitions for claimed ‘a wireless communication system’ and ‘a tone generation system’ as directed to hardware components, the specification admits that ‘system’ may take the form of an entirely software implementation (see the specification, paragraph [0016]).
[0016] In the following detailed description, references are made to the accompanying drawings that form a part hereof, and in which are shown by way of illustrations specific embodiments or examples. These aspects may be combined, other aspects may be utilized, and structural changes may be made without departing from the present disclosure. Examples may be practiced as methods, systems or devices. Accordingly, examples may take the form of a hardware implementation, an entirely software implementation, or an implementation combining software and hardware aspects. The following detailed description is therefore not to be taken in a limiting sense, and the scope of the present disclosure is defined by the appended claims and their equivalents.

21. Because the specification fails to set forth a sufficient structure to perform the claimed functions, therefore the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section § 112.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

                        Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



22. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20150024742) in view of Panzer (US 20140108562) 
Regarding claim 10:
A network interface device, comprising: 
a first port for connecting the network interface device to a network access point provided by a network service provider (a network device connects to a service provider through an access network. It is essential to understand the network interface device should be connected to the network access point through a port: Gupta figure 2, item 212, 214, 206); a second port for connecting the network interface device to a separate network access device (a network device connects to access network. It is essential to understand the network interface device should be connected to the access network through a port: Gupta figure 2, item 210, 208, 205, 100);
a wireless communication system for communicatively coupling the network interface device to a remote computing device: (a communication system comprises a femtocell basestation, wireless router and network switch for communicatively coupling the network interface device to a remote user equipment (remote computing device) (see Gupta figure 2, [0018]) to enable one or more of: access to a subscription service associated with the network service provider; or access to diagnostic information associated with the network interface device: (the network interface device and, therefore, the femtocell 204, connect through the access network(s) 214 to the service provider: Gupta figure 2, items 110, 205, 212; 206; [0022]).
With similar art, Panzer teaches the communication unit may be a network interface device includes ports (first port, second port) for wired connectivity (see, Panzer [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Panzer's ideas into Gupta's system in order to save resources and development time by implying Panzer's ideas into Gupta' s system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Phillips et al. (US 20040151289)
Regarding claim 11:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach comprising an internal power supply.
In similar art, Phillips teaches network interface device includes power supply, (see Phillips [0009]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Phillips's ideas into Gupta-Panzer's system in order to save resources and development time by implying Phillips's ideas into Gupta-Panzer's system.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Louca et al. (US 11,025,481)
Regarding claim 12:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the first port is configured for receiving the network access via a copper cable.  
In similar art, Louca teaches network interface of devices can be connected to each other using various types of physical connections, such as copper wire cables (see, Louca column 5, lines 52-55). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Louca's ideas into Gupta-Panzer's system in order to save resources and development time by implying Louca's ideas into Gupta-Panzer's system.
Regarding claim 13:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the first port is configured for receiving the network access via a fiber optic cable.  
In similar art, Louca teaches network interface of devices can be connected to each other using various types of physical connections, such as a fiber optic cable (see, Louca column 5, lines 52-55). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Louca's ideas into Gupta-Panzer's system in order to save resources and development time by implying Louca's ideas into Gupta-Panzer's system.
Regarding claim 14:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach a cable connection interface for communicatively coupling a remote device to the network interface device.
In similar art, Louca teaches network interface of devices can be connected to each other using various types of physical connections, such as copper wire cables (see, Louca column 5, lines 52-55). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Louca's ideas into Gupta-Panzer's system in order to save resources and development time by implying Louca's ideas into Gupta-Panzer's system.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer-Louca in view of Altmann et al. (US 20150026366)
Regarding claim 15:
Gupta-Panzer-Louca discloses the invention substantially as disclosed in claim 14, but does not explicitly teach providing at least one ampere of power to the remote device.  
In similar art, Altmann teaches some interface standards can provide a mechanism for the cable between a source device and a sink device to identify itself as being a compliant device for that interconnect.  An interface standard allows a sink to provide 5 Volts at up to 1 Ampere to a connected source (Altmann [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Altmann's ideas into Gupta-Panzer-Louca's system in order to save resources and development time by implying Altmann's ideas into Gupta-Panzer-Louca's system.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Jessee (US 20150058472)
Regarding claim 16:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach a diagnostic system that automatically transmits diagnostic information to the network service provider when a potential issue is detected.  
In similar art, Jessee teaches in response to a self- diagnostic routine, automatically generate message identifying the problem to be fixed, (see, Jessee [0022]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jessee 's ideas into Gupta-Panzer-Louca's system in order to save resources and development time by implying Jessee 's ideas into Gupta-Panzer-Louca's system.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Fang et al. (US 20220014798)
Regarding claim 17:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach an optical label on an outer surface of a housing of the network interface device, wherein the optical label provides network- interface-device-specific information to a computing device that scans the optical label.  
In similar art, Fang teaches a machine-readable optical label, which may be a Quick Response (QR) code, for example. The diagnostic and troubleshooting functions of the set-top box also may generate the human-readable visual labels, which may correspond to the machine-readable optical label. Both may include specific diagnostic information about the technical protocol, which may relate to installation, maintenance, or repair, for example. The machine-readable optical label may derived from a bitmask such as little Endian (Fang [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fang's ideas into Gupta-Panzer's system in order to save resources and development time by implying Fang's ideas into Gupta-Panzer's system. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Seitz et al. (US 20210158431)
Regarding claim 19:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the wireless communication system receives instruction from the remote computing device to change the network service, and wherein the wireless communication system is adapted to receive information about the subscription service from the network service provider and provide the information about the subscription service to the remote computing device.  
In similar art, Seitz teaches a universal subscription receives subscription acknowledgment from a service provider and may send the subscription acknowledgment to the client application, see (Seitz [0026]).    
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Seitz's ideas into Gupta-Panzer's system in order to save resources and development time by implying Seitz's ideas into Gupta-Panzer's system.       
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Panzer in view of Wang (US 20140228129)
Regarding claim 20:
Gupta-Panzer discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the information comprises an indication whether a user of a computing device is a current customer of the network service provider.
In similar art, Wang teaches a primary server serves, at a time when the maintenance is initiated, a first group of users comprising one or more users having an active status, the active status indicating that a user is logged on to the primary server and is actively utilizing an online service provided by the primary server, (Wang [0010]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wang's ideas into Gupta-Panzer's system in order to save resources and development time by implying Wang's ideas into Gupta-Panzer's system.       
                                                   Conclusions
23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452